DETAILED ACTION
	This is a final Office action in response to communications received on 08/29/2022.  Claims 1-28 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information disclosure statement filed on 08/29/2022 has been received and is acknowledged. 

Status of claims
Claims 1-28 are rejected.

Response to Amendment and Arguments
The amendment filed 08/29/2022 has been entered. 
Applicant’s arguments on pages 14-15 regarding amendments to claims 5, 7, 12, 14, 19, 21, 26, and 28 with respect to rejection under 35 USC§ 112(b) are found to be persuasive, and the rejection under 35 USC§ 112(b) for the claims is being withdrawn.
Applicant’s arguments on pages 15-17 regarding claim interpretation under 35 USC§ 112(f) for claims 22-28 are found to be persuasive, and the issue is therefore resolved.
	Applicant’s arguments on pages 17-21 regarding rejection under 35 USC§ 103 for claims 1-5, 7-12, 14-19, 21-26 and 28 and also for claims 6, 13, 20 and 27 are moot in light of new grounds of rejection necessitated by the amendments.

Claim Rejections – 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 9, 15, 16, 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. WO 2018/188481 A1 (hereinafter, "Meylan") in view of Pub. No. US 2016/0270018 A1 (hereinafter, "He").

The instant application is directed to a system and method for dynamically adjusting a low-latency mode of a modern in a client device, and is depicted in FIG. 4A of the application which is reproduced below:

    PNG
    media_image1.png
    311
    416
    media_image1.png
    Greyscale

The primary reference of Meylan is directed to a method and system for dynamic low latency configuration of a client device, with FIG. 4 being reproduced below:

    PNG
    media_image2.png
    451
    664
    media_image2.png
    Greyscale

The secondary reference of He is directed to a method and system for low-latency media access control, and representative FIG. 4 is reproduced below:

    PNG
    media_image3.png
    385
    576
    media_image3.png
    Greyscale

As to claim 1:
	Meylan discloses a few of the limitations of claim 1, as follows:
1. A method of dynamically adjusting a low-latency mode of a modem in a client device (Meylan, paragraph [0005] discloses that in a non-limiting example, an application running on a device (e.g., a UE) requests to operate in a low latency mode, and a component (e.g., a modem) of the device is configured for low latency operation), comprising: 
monitoring downlink data packets of a client software application operating on the client device to detect a trigger event (Meylan, paragraph [0040] discloses that quality of certain applications (e.g., multiplayer gaming) depends on the latency when a user of an application (e.g., a game user) posts a packet (i.e., a downlink data packet), with the application condition being detected to notify (i.e.,, trigger) the device (e.g., a UE) in handling such packets. See also, Meylan, paragraph [0075] that discloses that in a non-limiting example, an application determines that a device (e.g., UE 402) is to operate in the low-latency mode because the application is communicating delay-sensitive traffic, with the application configured to inform the modem which in turn informs other layers of the protocol stack that the application  is communicating delay-sensitive traffic, in other words, the application performs detection of a trigger event by monitoring its type of downlink traffic); 
determining operating parameters of the modem based on a detected trigger event (Meylan, Fig. 4 and paragraph [0050] depict/disclose that in a non-limiting example, one or more parameters associated with a modem (e.g., MP 415 in Fig. 4) is configured to operate the modem in a high or relatively higher power state as compared to a low power state (i.e., determination of operational parameters about the power level to operate the modem is performed based on the trigger event)); and 
dynamically adjusting the low-latency mode of the modem (in which received data is passed from the modem to the client software application without aggregation or accumulation) based on the determined operating parameters (Meylan, Fig. 4 and paragraph [0050] depict/disclose that in a non-limiting example, one or more parameters associated with a modem (e.g., MP 415 in Fig. 4) is configured to operate the modem in a high or relatively higher power state (i.e., low latency mode) as compared to a low power state corresponding to a non-low latency mode (i.e., determination of adjusting the operation of the modem about whether to operate in a low latency mode, or in a non-low latency mode is performed)).
	Meylan does not directly disclose the following limitation of claim 1, as follows:
in which received data is passed from the modem to the client software application without aggregation or accumulation.
However, Liu, in the same field of endeavor as Meylan, discloses the following limitation of claim 1, as follows:
in which received data is passed from the modem to the client software application without aggregation or accumulation (He, paragraph [0065] discloses that 
“application layer 415 may also receive interrupts from the modem component 420 when each frame is received rather than waiting for aggregation with additional frames”).
He is combinable Meylan because both belong to the same field of endeavor of communication network devices being configured for dynamic low latency mode of operations that help to reduce latency for packets transmitted in the network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods disclosed by Meylan to include a modem sending frames without waiting for aggregation with other frames as disclosed by He in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 


As to claim 2:
	Meylan and He disclose the limitations of claim 1. Meylan further discloses the limitations of claim 2, as follows:
2. The method of claim 1, wherein determining the operating parameters of the modem based on the detected trigger event comprises at least one of: 
determining based on the detected trigger event whether to operate the client device at a higher power consumption level to increase the rate of delivering downlink data packets to the client software application; determining based on the detected trigger event whether to process downlink data packets in a hardware block of the modem without active involvement of a main application processor (AP) of the client device to reduce power consumption on the client device; or determining based on the detected trigger event whether to aggregate downlink data packets in the modem to reduce power consumption on the client device (Meylan, Fig. 4 and paragraph [0050] depict/disclose that in a non-limiting example, one or more parameters associated with a modem (e.g., MP 415 in Fig. 4) is configured to operate the modem in a high or relatively higher power state as compared to a low power state, with the modem being configured in a non-limiting example to reduce or eliminate the wakeup time of the modem, thus, the modem would consume higher power in such a configuration with the resulting shortening of the sleep cycles of the modem leading to an inference that the packets would be delivered faster by the modem to an application).  


As to claim 8:
	Meylan discloses a few of the limitations of claim 8, as follows:
8. A client device, comprising: a processor configured to: 
monitor downlink data packets of a client software application operating on the client device to detect a trigger event (Meylan, paragraph [0040] discloses that quality of certain applications (e.g., multiplayer gaming) depends on the latency when a user of an application (e.g., a game user) posts a packet (i.e., a downlink data packet), with the application condition being detected to notify (i.e.,, trigger) the device (e.g., a UE) in handling such packets. See also, Meylan, paragraph [0075] that discloses that in a non-limiting example, an application determines that a device (e.g., UE 402) is to operate in the low-latency mode because the application is communicating delay-sensitive traffic, with the application configured to inform the modem which in turn informs other layers of the protocol stack that the application  is communicating delay-sensitive traffic, in other words, the application performs detection of a trigger event by monitoring its type of downlink traffic);  
determine operating parameters of a modem of the client device based on a detected trigger event (Meylan, Fig. 4 and paragraph [0050] depict/disclose that in a non-limiting example, one or more parameters associated with a modem (e.g., MP 415 in Fig. 4) is configured to operate the modem in a high or relatively higher power state as compared to a low power state (i.e., determination of operational parameters about the power level to operate the modem is performed based on the trigger event));  and 
dynamically adjust a low-latency mode of the modem (in which received data is passed from the modem to the client software application without aggregation or accumulation) based on the determined operating parameters (Meylan, Fig. 4 and paragraph [0050] depict/disclose that in a non-limiting example, one or more parameters associated with a modem (e.g., MP 415 in Fig. 4) is configured to operate the modem in a high or relatively higher power state (i.e., low latency mode) as compared to a low power state corresponding to a non-low latency mode (i.e., determination of adjusting the operation of the modem about whether to operate in a low latency mode, or in a non-low latency mode is performed)).  
Meylan does not directly disclose the following limitation of claim 8, as follows:
in which received data is passed from the modem to the client software application without aggregation or accumulation.
However, He, in the same field of endeavor as Meylan, discloses the following limitation of claim 8, as follows:
in which received data is passed from the modem to the client software application without aggregation or accumulation (He, paragraph [0065] discloses that 
“application layer 415 may also receive interrupts from the modem component 420 when each frame is received rather than waiting for aggregation with additional frames”).
Regarding claim 8, the same motivation to combine He with Meylan utilized in claim 1 is equally applicable in the instant claim. 


As to claim 9:
	Meylan discloses the limitations of claim 8, and further discloses the limitations of claim 9, as follows:
9. The client device of claim 8, 
wherein the processor is further configured to determine the operating parameters of the modem based on the detected trigger event by: 
determining based on the detected trigger event whether to operate the client device at a higher power consumption level to increase the rate of delivering downlink data packets to the client software application; determining based on the detected trigger event whether to process downlink data packets in a hardware block of the modem without active involvement of a main application processor (AP) of the client device to reduce power consumption on the client device; or determining based on the detected trigger event whether to aggregate downlink data packets in the modem to reduce power consumption on the client device (Meylan, Fig. 4 and paragraph [0050] depict/disclose that in a non-limiting example, one or more parameters associated with a modem (e.g., MP 415 in Fig. 4) is configured to operate the modem in a high or relatively higher power state as compared to a low power state, with the modem being configured in a non-limiting example to reduce or eliminate the wakeup time of the modem, thus, the modem would consume higher power in such a configuration with the resulting shortening of the sleep cycles of the modem leading to an inference that the packets would be delivered faster by the modem to an application).  

As to claim 15:
	Meylan discloses a few of the limitations of claim 15, as follows:
15. A non-transitory computer readable storage medium having stored thereon processor-executable software instructions configured to cause a processor of a client device to perform operations comprising: 
monitoring downlink data packets of a client software application operating on the client device to detect a trigger event (Meylan, paragraph [0040] discloses that quality of certain applications (e.g., multiplayer gaming) depends on the latency when a user of an application (e.g., a game user) posts a packet (i.e., a downlink data packet), with the application condition being detected to notify (i.e.,, trigger) the device (e.g., a UE) in handling such packets. See also, Meylan, paragraph [0075] that discloses that in a non-limiting example, an application determines that a device (e.g., UE 402) is to operate in the low-latency mode because the application is communicating delay-sensitive traffic, with the application configured to inform the modem which in turn informs other layers of the protocol stack that the application  is communicating delay-sensitive traffic, in other words, the application performs detection of a trigger event by monitoring its type of downlink traffic);  
determining operating parameters of the modem based on a detected trigger event (Meylan, Fig. 4 and paragraph [0050] depict/disclose that in a non-limiting example, one or more parameters associated with a modem (e.g., MP 415 in Fig. 4) is configured to operate the modem in a high or relatively higher power state as compared to a low power state (i.e., determination of operational parameters about the power level to operate the modem is performed based on the trigger event));  and 
dynamically adjusting the low-latency mode of the modem (in which received data is passed from the modem to the client software application without aggregation or accumulation) based on the determined operating parameters (Meylan, Fig. 4 and paragraph [0050] depict/disclose that in a non-limiting example, one or more parameters associated with a modem (e.g., MP 415 in Fig. 4) is configured to operate the modem in a high or relatively higher power state (i.e., low latency mode) as compared to a low power state corresponding to a non-low latency mode (i.e., determination of adjusting the operation of the modem about whether to operate in a low latency mode, or in a non-low latency mode is performed)).  
	Meylan does not directly disclose the following limitation of claim 15, as follows:
in which received data is passed from the modem to the client software application without aggregation or accumulation.
However, He, in the same field of endeavor as Meylan, discloses the following limitation of claim 15, as follows:
in which received data is passed from the modem to the client software application without aggregation or accumulation (He, paragraph [0065] discloses that 
“application layer 415 may also receive interrupts from the modem component 420 when each frame is received rather than waiting for aggregation with additional frames”).
Regarding claim 15, the same motivation to combine He with Meylan utilized in claim 1 is equally applicable in the instant claim.

As to claim 16:
	Meylan and He disclose the limitations of claim 15. Meylan further discloses the limitations of claim 16, as follows:
16. The non-transitory computer readable storage medium of claim 15, 
wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that determining the operating parameters of the modem based on the detected trigger event comprises at least one of: determining based on the detected trigger event whether to operate the client device at a higher power consumption level to increase the rate of delivering downlink data packets to the client software application; determining based on the detected trigger event whether to process downlink data packets in a hardware block of the modem without active involvement of a main 41Attorney Docket No. 205717 application processor (AP) of the client device to reduce power consumption on the client device; or determining based on the detected trigger event whether to aggregate downlink data packets in the modem to reduce power consumption on the client device (Meylan, Fig. 4 and paragraph [0050] depict/disclose that in a non-limiting example, one or more parameters associated with a modem (e.g., MP 415 in Fig. 4) is configured to operate the modem in a high or relatively higher power state as compared to a low power state, with the modem being configured in a non-limiting example to reduce or eliminate the wakeup time of the modem, thus, the modem would consume higher power in such a configuration with the resulting shortening of the sleep cycles of the modem leading to an inference that the packets would be delivered faster by the modem to an application).  


As to claim 21:
	Meylan and He disclose the limitations of claim 15.  Meylan further discloses a few limitations of claim 21, as follows:
21. The non-transitory computer readable storage medium of claim 15, 
wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that determining the operating parameters of the modem based on the detected trigger event comprises determining the operating parameters based on tradeoffs between meeting immediate latency needs of the client software application and reducing power consumption on the client device (Meylan, paragraph [0005] discloses that depending on configuration of a modem based on application trigger, in some instances, the device and modem are enabled to operate in a low latency mode to improve the quality or functionality of an application operating on the device, in which reducing latency is prioritized over providing other efficiencies to improve the quality or functionality of the application operating on the device).
Meylan does not disclose the remaining limitations of claim 7, as follows:
reducing power consumption on the client device.
However, Liu, in the same field of endeavor as Meylan, discloses the remaining limitations of claim 7, as follows:
reducing power consumption on the client device (Liu, paragraph [00101] discloses that in a non-limiting example, based on a device not being configured to operate in low latency mode, the device refrains from delivering received PDUs to the higher layers in real-time (i.e., leading to an inference that in those scenarios, the client device supports accumulation or aggregation operations on downlink data packets to reduce power consumption on the client device)).  
Regarding claim 21, the same motivation to combine Liu with Meylan and He utilized in claim 3 is equally applicable in the instant claim.


As to claim 22:
	Meylan discloses the limitations of claim 22, as follows:
22. A client device, comprising: 
means for monitoring downlink data packets of a client software application operating on the client device to detect a trigger event (Meylan, paragraph [0040] discloses that quality of certain applications (e.g., multiplayer gaming) depends on the latency when a user of an application (e.g., a game user) posts a packet (i.e., a downlink data packet), with the application condition being detected to notify (i.e.,, trigger) the device (e.g., a UE) in handling such packets. See also, Meylan, paragraph [0075] that discloses that in a non-limiting example, an application determines that a device (e.g., UE 402) is to operate in the low-latency mode because the application is communicating delay-sensitive traffic, with the application configured to inform the modem which in turn informs other layers of the protocol stack that the application  is communicating delay-sensitive traffic, in other words, the application performs detection of a trigger event by monitoring its type of downlink traffic); 
means for determining operating parameters of a modem of the client device based on a detected trigger event (Meylan, Fig. 4 and paragraph [0050] depict/disclose that in a non-limiting example, one or more parameters associated with a modem (e.g., MP 415 in Fig. 4) is configured to operate the modem in a high or relatively higher power state as compared to a low power state (i.e., determination of operational parameters about the power level to operate the modem is performed based on the trigger event)); and
means for dynamically adjusting a low-latency mode of the modem (in which received data is passed from the modem to the client software application without aggregation or accumulation) based on the determined operating parameters (Meylan, Fig. 4 and paragraph [0050] depict/disclose that in a non-limiting example, one or more parameters associated with a modem (e.g., MP 415 in Fig. 4) is configured to operate the modem in a high or relatively higher power state (i.e., low latency mode) as compared to a low power state corresponding to a non-low latency mode (i.e., determination of adjusting the operation of the modem about whether to operate in a low latency mode, or in a non-low latency mode is performed)).
Meylan does not directly disclose the following limitation of claim 22, as follows:
in which received data is passed from the modem to the client software application without aggregation or accumulation.
However, He, in the same field of endeavor as Meylan, discloses the following limitation of claim 22, as follows:
in which received data is passed from the modem to the client software application without aggregation or accumulation (He, paragraph [0065] discloses that 
“application layer 415 may also receive interrupts from the modem component 420 when each frame is received rather than waiting for aggregation with additional frames”).
Regarding claim 22, the same motivation to combine He with Meylan utilized in claim 1 is equally applicable in the instant claim.


As to claim 23:
	Meylan and He disclose the limitations of claim 22. Meylan further discloses the limitations of claim 23, as follows:
23. The client device of claim 22, 
wherein means for determining the operating parameters of the modem based on the detected trigger event comprises at least one of: means for determining based on the detected trigger event whether to operate the client device at a higher power consumption level to increase the rate of delivering downlink data packets to the client software application; means for determining based on the detected trigger event whether to process downlink data packets in a hardware block of the modem without active involvement of a main application processor (AP) of the client device to reduce power consumption on the client device; or 44Attorney Docket No. 205717 means for determining based on the detected trigger event whether to aggregate downlink data packets in the modem to reduce power consumption on the client device (Meylan, Fig. 4 and paragraph [0050] depict/disclose that in a non-limiting example, one or more parameters associated with a modem (e.g., MP 415 in Fig. 4) is configured to operate the modem in a high or relatively higher power state as compared to a low power state, with the modem being configured in a non-limiting example to reduce or eliminate the wakeup time of the modem, thus, the modem would consume higher power in such a configuration with the resulting shortening of the sleep cycles of the modem leading to an inference that the packets would be delivered faster by the modem to an application).  

Claims 3, 4, 5, 7, 10, 11, 12, 14, 17, 18, 19, 24, 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. WO 2018/188481 A1 (hereinafter, "Meylan") in view of Pub. No. US 2016/0270018 A1 (hereinafter, "He") in further view of Pub. No. WO 2019/006582 A1 (hereinafter, "Liu").

The tertiary reference of Liu is directed to a method and system for a user device configured to reduce latency associated with delay sensitive traffic of a device, and representative FIG. 5 is reproduced below:


    PNG
    media_image4.png
    461
    676
    media_image4.png
    Greyscale


As to claim 3:
	Meylan and He disclose the limitations of claim 1.  He further discloses the limitations of claim 3, as follows:
3. The method of claim 1, 
wherein dynamically adjusting the low-latency mode of the modem in which received data is passed from the modem to the client software application without aggregation or accumulation (He, paragraph [0065] discloses that “application layer 415 may also receive interrupts from the modem component 420 when each frame is received rather than waiting for aggregation with additional frames”) based on the determined operating parameters comprises: 
Neither Meylan nor He directly disclose the following limitations of claim 3, as follows:
invoking a packet flush at a fast time scale so that downlink data packets identified by the client software application are moved to a next level in a protocol or 36Attorney Docket No. 205717 processing stack of the modem without performing accumulation or aggregation operations to reduce latency on the client device; and
performing the accumulation or aggregation operations on the remaining downlink data packets to reduce power consumption on the client device
But Liu, in the same field of endeavor as Meylan and He, discloses the remaining limitations of claim 3, as follows:
invoking a packet flush at a fast time scale so that downlink data packets identified by the client software application are moved to a next level in a protocol or 36Attorney Docket No. 205717 processing stack of the modem without performing accumulation or aggregation operations to reduce latency on the client device (Liu, paragraph [00101] discloses that in a non-limiting example, for a low-latency mode, an application advances packets to next level in the protocol stack in order to continue real-time operation without waiting for missed PDUs (i.e., without accumulation or aggregation operations in order to reduce latency), thus, disclosing the packet flush operation at a fast time scale); and 
performing the accumulation or aggregation operations on the remaining downlink data packets to reduce power consumption on the client device (Liu, paragraph [00101] discloses that in a non-limiting example, based on a device not being configured to operate in low latency mode, the device refrains from delivering received PDUs to the higher layers in real-time (i.e., leading to an inference that in those scenarios, the client device supports accumulation or aggregation operations on downlink data packets to reduce power consumption on the client device), as opposed to delivering the PDUs in real-time in a higher power-consuming, low latency mode of operation. Examiner notes that performing accumulation or aggregation operations as required by the instant limitation contradicts the previous limitation of the same claim that doesn’t perform accumulation or aggregation, thus, Applicant should feel free to amend the claim to use an “or” instead of an “and” between the two limitations, to remove any ambiguity with the claim).  
Regarding claim 3, the same motivation to combine He with Meylan utilized in claim 1 is equally applicable in the instant claim.
Liu is combinable with the combination of Meylan and He because all three belong to the same field of endeavor of managing latency in network devices for improving user experience. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Meylan and He to include the details of accumulation or aggregation and reducing power consumption as disclosed by Liu in order to make use of known techniques to improve similar methods, or products in the same way in a related field of endeavor in a similar way.


As to claim 4:
Meylan and He disclose the limitations of claim 1. He discloses some of the remaining limitations of claim 4, while Liu discloses the rest of the limitations of claim 4, as follows:
4. The method of claim 1, 
wherein: monitoring downlink data packets of the client software application operating on the client device to detect a trigger event further comprises
dynamically adjusting the low-latency mode of the modem in which received data is passed from the modem to the client software application without aggregation or accumulation based on the determined operating parameters comprises toggling between different low latency modes with different latencies based on whether the previously received data packets arrived early or late (He, paragraph [0065] discloses that “application layer 415 may also receive interrupts from the modem component 420 when each frame is received rather than waiting for aggregation with additional frames”).
Neither Meylan nor He discloses the following limitation of claim 4, as follows:
evaluating timestamps of previously received data packets to determine whether previously received data packets arrived early or late.
However, Liu, in the same field of endeavor as Meylan, discloses the following limitation of claim 4, as follows:
evaluating timestamps of previously received data packets to determine whether previously received data packets arrived early or late (Liu, paragraph [0077] discloses that in a non-limiting example, an application specifies a delay budget that represents a time within which the application layer expects to receive or transmit packets from the lower layers in order to provide a continuous and/or uninterrupted user experience (e.g., responsive online gaming), with the configuration of the delay budget supporting an inference that comparison of timestamps of received packets with the delay budget provides an indication about whether a particular packet is early (within the delay budget) or late (arrived outside the delay budget)).
Regarding claim 4, the same motivation to combine Liu with Meylan and He utilized in claim 3 is equally applicable in the instant claim.


As to claim 5:
	Meylan and He disclose the limitations of claim 1. Meylan further discloses a few of the remaining limitations of claim 5, as follows:
5. The method of claim 1, 
wherein: monitoring downlink data packets of the client software application operating on the client device to detect a trigger event comprises 
monitoring downlink data packets to determine whether a condition of the client software application is static (Meylan, paragraph [0079] that in a non-limiting example, an application configures a device to operate in the first operating mode (e.g., low latency mode) based on determining that the application is scheduled for foreground processing through monitoring of application’s packets, which supports an inference that the device is configured in a second operating mode (e.g., a non-low latency mode) based on the application not being scheduled for foreground processing, with Examiner interpreting the application not being scheduled for foreground processing under broadest reasonable interpretation to mean the application being static, since it is scheduled for background tasks that are non-real time); 
Meylan does not disclose the remaining limitations of claim 5, as follows:
determining the operating parameters of the modem based on the detected trigger event further comprises setting a timer in response to determining that the condition of the client software application is static; and 
dynamically adjusting the low-latency mode of the modem in which received data is passed from the modem to the client software application without aggregation or accumulation based on the determined operating parameters comprises: 
determining whether the timer has expired; 
aggregating or accumulating downlink data packets in the modem in response to determining that the timer has not expired; and37Attorney Docket No. 205717 
invoking a packet flush that sends downlink data packets to a next level in a protocol or processing stack of the modem without performing accumulation or aggregation operations in response to determining that the timer has expired.  
However, He, in the same field of endeavor as Meylan, discloses some of the remaining limitations of claim 5, as follows:
dynamically adjusting the low-latency mode of the modem in which received data is passed from the modem to the client software application without aggregation or accumulation (He, paragraph [0065] discloses that “application layer 415 may also receive interrupts from the modem component 420 when each frame is received rather than waiting for aggregation with additional frames”) based on the determined operating parameters comprises: 
Furthermore, Liu, in the same field of endeavor as Meylan and He, discloses the remaining limitations of claim 5, as follows:
determining the operating parameters of the modem based on the detected trigger event further comprises setting a timer in response to determining that the condition of the client software application is static (Liu, paragraph [0092] and [0093] disclose that in a non-limiting example, a layer in a device configured for the low-Iatency mode is the RLC layer, with the RLC layer associated with an RLC poll retransmission timer that when running determines that the device is allowed to request the status of retransmitted packets (alternatively, when the timer is not running, then the device effectively drops missed packets that are considered stale for real-time applications, hence, the timer not running corresponds to low-latency mode of operation)); and 
determining whether the timer has expired (Liu, paragraph [0092] and [0093] discloses the status of whether the RLC poll retransmission timer has expired, and different actions based on whether the timer is running or not); 
aggregating or accumulating downlink data packets in the modem in response to determining that the timer has not expired (Liu, paragraph [0093] supports an inference that when the RLC poll retransmission timer is running, the device operates in a non-low-latency mode, and Liu, paragraph [00101] discloses that in a non-limiting example, based on a device not being configured to operate in low latency mode, the device refrains from delivering received PDUs to the higher layers in real-time (i.e., leading to an inference that in those scenarios, the client device supports accumulation or aggregation operations on received data packets); and37Attorney Docket No. 205717 
invoking a packet flush that sends downlink data packets to a next level in a protocol or processing stack of the modem without performing accumulation or aggregation operations in response to determining that the timer has expired (Liu, paragraph [0093] supports an inference that when the RLC poll retransmission timer is not running, the device operates in a low-latency mode, and Liu, paragraph [00101] discloses that in a non-limiting example, based on a device being configured to operate in low latency mode, the device delivers received PDUs to the higher layers in real-time without waiting for missed PDUs, thus skipping accumulation or aggregation operations when the timer is running).  
Regarding claim 5, the same motivation to combine Liu with Meylan and He utilized in claim 3 is equally applicable in the instant claim.


As to claim 7:
	Meylan and He disclose the limitations of claim 1.  Meylan further discloses a few limitations of claim 7, as follows:
7. The method of claim 1, 
wherein determining the operating parameters of the modem based on the detected trigger event comprises:
determining the operating parameters based on tradeoffs between meeting immediate latency needs of the client software application (Meylan, paragraph [0005] discloses that depending on configuration of a modem based on application trigger, in some instances, the device and modem are enabled to operate in a low latency mode to improve the quality or functionality of an application operating on the device, in which reducing latency is prioritized over providing other efficiencies to improve the quality or functionality of the application operating on the device).
Meylan does not disclose the remaining limitations of claim 7, as follows:
reducing power consumption on the client device.
However, Liu, in the same field of endeavor as Meylan, discloses the remaining limitations of claim 7, as follows:
reducing power consumption on the client device (Liu, paragraph [00101] discloses that in a non-limiting example, based on a device not being configured to operate in low latency mode, the device refrains from delivering received PDUs to the higher layers in real-time (i.e., leading to an inference that in those scenarios, the client device supports accumulation or aggregation operations on downlink data packets to reduce power consumption on the client device)).  
Regarding claim 5, the same motivation to combine Liu with Meylan and He utilized in claim 3 is equally applicable in the instant claim.

As to claim 10:
Meylan and He disclose the limitations of claim 8, while He further discloses some of the limitations of claim 10. Further, Liu, in the same field of endeavor as Meylan and He, discloses the remaining limitations of claim 10, as follows:
10. The client device of claim 8, wherein the processor is further configured to dynamically adjust the low-latency mode of the modem in which received data is passed from the modem to the client software application without aggregation or accumulation (He, paragraph [0065] discloses that “application layer 415 may also receive interrupts from the modem component 420 when each frame is received rather than waiting for aggregation with additional frames”)  based on the determined operating parameters by: 
Neither Meylan nor He discloses the following limitations of claim 10, as follows:
invoking a packet flush at a fast time scale so that downlink data packets identified by the client software application are moved to a next level in a protocol or 36Attorney Docket No. 205717 processing stack of the modem without performing accumulation or aggregation operations to reduce latency on the client device; and
performing the accumulation or aggregation operations on the remaining downlink data packets to reduce power consumption on the client device.
However, Liu, in the same field of endeavor as Meylan and He, discloses the remaining limitations of claim 10, as follows:
invoking a packet flush at a fast time scale so that downlink data packets identified by the client software application are moved to a next level in a protocol or 36Attorney Docket No. 205717 processing stack of the modem without performing accumulation or aggregation operations to reduce latency on the client device (Liu, paragraph [00101] discloses that in a non-limiting example, for a low-latency mode, an application advances packets to next level in the protocol stack in order to continue real-time operation without waiting for missed PDUs (i.e., without accumulation or aggregation operations in order to reduce latency), thus, disclosing the packet flush operation at a fast time scale); and 
performing the accumulation or aggregation operations on the remaining downlink data packets to reduce power consumption on the client device (Liu, paragraph [00101] discloses that in a non-limiting example, based on a device not being configured to operate in low latency mode, the device refrains from delivering received PDUs to the higher layers in real-time (i.e., leading to an inference that in those scenarios, the client device supports accumulation or aggregation operations on downlink data packets to reduce power consumption on the client device), as opposed to delivering the PDUs in real-time in a higher power-consuming, low latency mode of operation. Examiner notes that performing accumulation or aggregation operations as required by the instant limitation contradicts the previous limitation of the same claim that doesn’t perform accumulation or aggregation, thus, Applicant should feel free to amend the claim to use an “or” instead of an “and” between the two limitations, to remove any ambiguity with the claim).  
Regarding claim 10, the same motivation to combine Liu with Meylan and He utilized in claim 3 is equally applicable in the instant claim.


As to claim 11:
Meylan and He disclose the limitations of claim 8. Further, Liu, in the same field of endeavor as Meylan and He, discloses the limitations of claim 11, as follows:
11. The client device of claim 8, wherein the processor is further configured to: 
monitor downlink data packets of the client software application operating on the client device to detect a trigger event by evaluating timestamps of previously received data packets to determine whether previously received data packets arrived early or late (Liu, paragraph [0077] discloses that in a non-limiting example, an application specifies a delay budget that represents a time within which the application layer expects to receive or transmit packets from the lower layers in order to provide a continuous and/or uninterrupted user experience (e.g., responsive online gaming), with the configuration of the delay budget supporting an inference that comparison of timestamps of received packets with the delay budget provides an indication about whether a particular packet is early (within the delay budget) or late (arrived outside the delay budget)); and 39Attorney Docket No. 205717 
dynamically adjust the low-latency mode of the modem in which received data is passed from the modem to the client software application without aggregation or accumulation based on the determined operating parameters by toggling between different low latency modes with different latencies based on whether the previously received data packets arrived early or late  (Liu, paragraph [0077] and paragraph [00101] together disclose that in some scenarios, an application imposes a delay budget on received or sent packets, and that for low-latency operation, missing PDUs are considered to be stale and not useful for real-time applications, and thus, the modem toggles between refraining from delivering retransmitted PDUs, or proceeding to deliver retransmitted PDUs to the higher layers, depending on the determination (and configuration) of whether low latency mode is enabled, or not. Furthermore, Liu, paragraph [0077] and paragraph [00101] also disclose that in some scenarios, an application imposes a delay budget on received or sent packets, with an inference that the delay budget may be set to zero or very close to zero (i.e., packets are delivered without aggregation of packets), and that for low-latency operation, missing PDUs are considered to be stale and not useful for real-time applications, and thus, the modem toggles between various latency modes by either refraining from delivering retransmitted PDUs for low-latency mode, or proceeding to deliver retransmitted PDUs to the higher layers (i.e., discarding packets instead of causing them to be accumulated)).  
Regarding claim 11, the same motivation to combine Liu with Meylan and He utilized in claim 3 is equally applicable in the instant claim.



As to claim 12:
	Meylan and He disclose the limitations of claim 8.  Meylan further discloses a few of the remaining limitations of claim 12, as follows:
12. The client device of claim 8, wherein the processor is further configured to: 
monitor downlink data packets of the client software application operating on the client device to detect a trigger event by monitoring downlink data packets to determine whether a condition of the client software application is static (Meylan, paragraph [0079] that in a non-limiting example, an application configures a device to operate in the first operating mode (e.g., low latency mode) based on determining that the application is scheduled for foreground processing through monitoring of application’s packets, which supports an inference that the device is configured in a second operating mode (e.g., a non-low latency mode) based on the application not being scheduled for foreground processing, with Examiner interpreting the application not being scheduled for foreground processing under broadest reasonable interpretation to mean the application being static, since it is scheduled for background tasks that are non-real time); 
Meylan does not disclose the remaining limitations of claim 12, as follows:
determining the operating parameters of the modem based on the detected trigger event further comprises setting a timer in response to determining that the condition of the client software application is static; and 
dynamically adjusting the low-latency mode of the modem in which received data is passed from the modem to the client software application without aggregation or accumulation based on the determined operating parameters comprises: 
determining whether the timer has expired; 
aggregating or accumulating downlink data packets in the modem in response to determining that the timer has not expired; and37Attorney Docket No. 205717 
invoking a packet flush that sends downlink data packets to a next level in a protocol or processing stack of the modem without performing accumulation or aggregation operations in response to determining that the timer has expired.  
However, He, in the same field of endeavor as Meylan, discloses some of the remaining limitations of claim 12, as follows:
dynamically adjusting the low-latency mode of the modem in which received data is passed from the modem to the client software application without aggregation or accumulation (He, paragraph [0065] discloses that 
“application layer 415 may also receive interrupts from the modem component 420 when each frame is received rather than waiting for aggregation with additional frames”) based on the determined operating parameters comprises: 
Furthermore, Liu, in the same field of endeavor as Meylan, discloses the remaining limitations of claim 12, as follows:
determining the operating parameters of the modem based on the detected trigger event further comprises setting a timer in response to determining that the condition of the client software application is static (Liu, paragraph [0092] and [0093] disclose that in a non-limiting example, a layer in a device configured for the low-Iatency mode is the RLC layer, with the RLC layer associated with an RLC poll retransmission timer that when running determines that the device is allowed to request the status of retransmitted packets (alternatively, when the timer is not running, then the device effectively drops missed packets that are considered stale for real-time applications, hence, the timer not running corresponds to low-latency mode of operation));
determining whether the timer has expired (Liu, paragraph [0092] and [0093] discloses the status of whether the RLC poll retransmission timer has expired, and different actions based on whether the timer is running or not); 
aggregating or accumulating downlink data packets in the modem in response to determining that the timer has not expired (Liu, paragraph [0093] supports an inference that when the RLC poll retransmission timer is running, the device operates in a non-low-latency mode, and Liu, paragraph [00101] discloses that in a non-limiting example, based on a device not being configured to operate in low latency mode, the device refrains from delivering received PDUs to the higher layers in real-time (i.e., leading to an inference that in those scenarios, the client device supports accumulation or aggregation operations on received data packets); and37Attorney Docket No. 205717 
invoking a packet flush that sends downlink data packets to a next level in a protocol or processing stack of the modem without performing accumulation or aggregation operations in response to determining that the timer has expired (Liu, paragraph [0093] supports an inference that when the RLC poll retransmission timer is not running, the device operates in a low-latency mode, and Liu, paragraph [00101] discloses that in a non-limiting example, based on a device being configured to operate in low latency mode, the device delivers received PDUs to the higher layers in real-time without waiting for missed PDUs, thus skipping accumulation or aggregation operations when the timer is running).  
Regarding claim 12, the same motivation to combine Liu with Meylan and He utilized in claim 3 is equally applicable in the instant claim.



As to claim 14:
	Meylan and He disclose the limitations of claim 8.  Meylan discloses a few of the limitations of claim 14, as follows:
14. The client device of claim 8,
 wherein the processor is further configured to determine the operating parameters of the modem based on the detected trigger event by determining the operating parameters based on tradeoffs between meeting immediate latency needs of the client software application and reducing power consumption on the client device (Meylan, paragraph [0005] discloses that depending on configuration of a modem based on application trigger, in some instances, the device and modem are enabled to operate in a low latency mode to improve the quality or functionality of an application operating on the device, in which reducing latency is prioritized over providing other efficiencies to improve the quality or functionality of the application operating on the device).
Meylan does not disclose the remaining limitations of claim 7, as follows:
reducing power consumption on the client device.
However, Liu, in the same field of endeavor as Meylan, discloses the remaining limitations of claim 7, as follows:
reducing power consumption on the client device (Liu, paragraph [00101] discloses that in a non-limiting example, based on a device not being configured to operate in low latency mode, the device refrains from delivering received PDUs to the higher layers in real-time (i.e., leading to an inference that in those scenarios, the client device supports accumulation or aggregation operations on downlink data packets to reduce power consumption on the client device)).  
Regarding claim 14, the same motivation to combine Liu with Meylan and He utilized in claim 3 is equally applicable in the instant claim.

As to claim 17:
	Meylan and He disclose the limitations of claim 15. Although neither Meylan nor He directly disclose the limitations of claim 17, but Liu, in the same field of endeavor as Meylan and He, discloses the remaining limitations of claim 17, as follows:
17. The non-transitory computer readable storage medium of claim 15, 
wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that dynamically adjusting the low-latency mode of the modem in which received data is passed from the modem to the client software application without aggregation or accumulation (Liu, paragraph [0077] and paragraph [00101] together disclose that in some scenarios, an application imposes a delay budget on received or sent packets, with an inference that the delay budget may be set to zero or very close to zero (i.e., packets are delivered without aggregation of packets), and that for low-latency operation, missing PDUs are considered to be stale and not useful for real-time applications, and thus, the modem toggles between various latency modes by either refraining from delivering retransmitted PDUs for low-latency mode, or proceeding to deliver retransmitted PDUs to the higher layers (i.e., discarding packets instead of causing them to be accumulated), the disclosures taken together support the instant limitation of amended claim)) based on the determined operating parameters comprises: 
invoking a packet flush at a fast time scale so that downlink data packets identified by the client software application are moved to a next level in a protocol or 36Attorney Docket No. 205717 processing stack of the modem without performing accumulation or aggregation operations to reduce latency on the client device (Liu, paragraph [00101] discloses that in a non-limiting example, for a low-latency mode, an application advances packets to next level in the protocol stack in order to continue real-time operation without waiting for missed PDUs (i.e., without accumulation or aggregation operations in order to reduce latency), thus, disclosing the packet flush operation at a fast time scale); and 
performing the accumulation or aggregation operations on the remaining downlink data packets to reduce power consumption on the client device (Liu, paragraph [00101] discloses that in a non-limiting example, based on a device not being configured to operate in low latency mode, the device refrains from delivering received PDUs to the higher layers in real-time (i.e., leading to an inference that in those scenarios, the client device supports accumulation or aggregation operations on downlink data packets to reduce power consumption on the client device), as opposed to delivering the PDUs in real-time in a higher power-consuming, low latency mode of operation. Examiner notes that performing accumulation or aggregation operations as required by the instant limitation contradicts the previous limitation of the same claim that doesn’t perform accumulation or aggregation, thus, Applicant should feel free to amend the claim to use an “or” instead of an “and” between the two limitations, to remove any ambiguity with the claim).  
Regarding claim 17, the same motivation to combine Liu with Meylan and He utilized in claim 3 is equally applicable in the instant claim.


As to claim 18:
Meylan and He disclose the limitations of claim 15. He further discloses some of the limitations of claim 17, while Liu, in the same field of endeavor as Meylan and He, discloses the remaining limitations of claim 18, as follows:
18. The non-transitory computer readable storage medium of claim 15, 
wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that: 
dynamically adjusting the low-latency mode of the modem in which received data is passed from the modem to the client software application without aggregation or accumulation (He, paragraph [0065] discloses that “application layer 415 may also receive interrupts from the modem component 420 when each frame is received rather than waiting for aggregation with additional frames”).
Liu, in the same field of endeavor as Meylan and He, discloses the remaining limitations of claim 18, as follows:
monitoring downlink data packets of the client software application operating on the client device to detect a trigger event further comprises evaluating timestamps of previously received data packets to determine whether previously received data packets arrived early or late (Liu, paragraph [0077] discloses that in a non-limiting example, an application specifies a delay budget that represents a time within which the application layer expects to receive or transmit packets from the lower layers in order to provide a continuous and/or uninterrupted user experience (e.g., responsive online gaming), with the configuration of the delay budget supporting an inference that comparison of timestamps of received packets with the delay budget provides an indication about whether a particular packet is early (within the delay budget) or late (arrived outside the delay budget)); and 
(dynamically adjusting the low-latency mode of the modem in which received data is passed from the modem to the client software application without aggregation or accumulation) based on the determined operating parameters comprises toggling between different low latency modes with different latencies based on whether the previously received data packets arrived early or late (Liu, paragraph [0077] and paragraph [00101] together disclose that in some scenarios, an application imposes a delay budget on received or sent packets, and that for low-latency operation, missing PDUs are considered to be stale and not useful for real-time applications, and thus, the modem toggles between refraining from delivering retransmitted PDUs, or proceeding to deliver retransmitted PDUs to the higher layers, depending on the determination (and configuration) of whether low latency mode is enabled, or not).  
Regarding claim 18, the same motivation to combine Liu with Meylan and He utilized in claim 3 is equally applicable in the instant claim.


As to claim 19:
	Meylan and He disclose the limitations of claim 15.  Meylan further discloses a few of the remaining limitations of claim 19, as follows:
19. The non-transitory computer readable storage medium of claim 15, 
wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that: 
monitoring downlink data packets of the client software application operating on the client device to detect a trigger event comprises monitoring downlink data packets to determine whether a condition of the client software application is static (Meylan, paragraph [0079] that in a non-limiting example, an application configures a device to operate in the first operating mode (e.g., low latency mode) based on determining that the application is scheduled for foreground processing through monitoring of application’s packets, which supports an inference that the device is configured in a second operating mode (e.g., a non-low latency mode) based on the application not being scheduled for foreground processing, with Examiner interpreting the application not being scheduled for foreground processing under broadest reasonable interpretation to mean the application being static, since it is scheduled for background tasks that are non-real time); 
Meylan does not disclose the remaining limitations of claim 19, as follows:
determining the operating parameters of the modem based on the detected trigger event further comprises setting a timer in response to determining that the condition of the client software application is static; and 
dynamically adjusting the low-latency mode of the modem in which received data is passed from the modem to the client software application without aggregation or accumulation) based on the determined operating parameters comprises: 
determining whether the timer has expired; 
aggregating or accumulating downlink data packets in the modem in response to determining that the timer has not expired; and 
invoking a packet flush that sends downlink data packets to a next level in a protocol or processing stack of the modem without performing accumulation or aggregation operations in response to determining that the timer has expired.  
However, He, in the same field of endeavor as Meylan, discloses some of the remaining limitations of claim 19, as follows:
dynamically adjusting the low-latency mode of the modem in which received data is passed from the modem to the client software application without aggregation or accumulation (He, paragraph [0065] discloses that 
“application layer 415 may also receive interrupts from the modem component 420 when each frame is received rather than waiting for aggregation with additional frames”) based on the determined operating parameters comprises: 
Furthermore, Liu, in the same field of endeavor as Meylan and He, discloses the remaining limitations of claim 19, as follows:
determining the operating parameters of the modem based on the detected trigger event further comprises setting a timer in response to determining that the condition of the client software application is static (Liu, paragraph [0092] and [0093] disclose that in a non-limiting example, a layer in a device configured for the low-Iatency mode is the RLC layer, with the RLC layer associated with an RLC poll retransmission timer that when running determines that the device is allowed to request the status of retransmitted packets (alternatively, when the timer is not running, then the device effectively drops missed packets that are considered stale for real-time applications, hence, the timer not running corresponds to low-latency mode of operation)); and 
determining whether the timer has expired (Liu, paragraph [0092] and [0093] discloses the status of whether the RLC poll retransmission timer has expired, and different actions based on whether the timer is running or not);
aggregating or accumulating downlink data packets in the modem in response to determining that the timer has not expired (Liu, paragraph [0093] supports an inference that when the RLC poll retransmission timer is running, the device operates in a non-low-latency mode, and Liu, paragraph [00101] discloses that in a non-limiting example, based on a device not being configured to operate in low latency mode, the device refrains from delivering received PDUs to the higher layers in real-time (i.e., leading to an inference that in those scenarios, the client device supports accumulation or aggregation operations on received data packets); and37Attorney Docket No. 205717 
invoking a packet flush that sends downlink data packets to a next level in a protocol or processing stack of the modem without performing accumulation or aggregation operations in response to determining that the timer has expired (Liu, paragraph [0093] supports an inference that when the RLC poll retransmission timer is not running, the device operates in a low-latency mode, and Liu, paragraph [00101] discloses that in a non-limiting example, based on a device being configured to operate in low latency mode, the device delivers received PDUs to the higher layers in real-time without waiting for missed PDUs, thus skipping accumulation or aggregation operations when the timer is running).  
Regarding claim 19, the same motivation to combine Liu with Meylan and He utilized in claim 3 is equally applicable in the instant claim.



As to claim 24:
	Meylan and He disclose the limitations of claim 22. Although neither Meylan nor He directly disclose the limitations of claim 24, but Liu, in the same field of endeavor as Meylan and He, discloses the remaining limitations of claim 24, as follows:
24. The client device of claim 22, 
wherein means for dynamically adjusting the low- latency mode of the modem based on the determined operating parameters comprises: means for invoking a packet flush at a fast time scale so that downlink data packets identified by the client software application are moved to a next level in a protocol or processing stack of the modem without performing accumulation or aggregation operations to reduce latency on the client device (Liu, paragraph [00101] discloses that in a non-limiting example, for a low-latency mode, an application advances packets to next level in the protocol stack in order to continue real-time operation without waiting for missed PDUs (i.e., without accumulation or aggregation operations in order to reduce latency), thus, disclosing the packet flush operation at a fast time scale); and 
means for performing the accumulation or aggregation operations on the remaining downlink data packets to reduce power consumption on the client device (Liu, paragraph [00101] discloses that in a non-limiting example, based on a device not being configured to operate in low latency mode, the device refrains from delivering received PDUs to the higher layers in real-time (i.e., leading to an inference that in those scenarios, the client device supports accumulation or aggregation operations on downlink data packets to reduce power consumption on the client device), as opposed to delivering the PDUs in real-time in a higher power-consuming, low latency mode of operation. Examiner notes that performing accumulation or aggregation operations as required by the instant limitation contradicts the previous limitation of the same claim that doesn’t perform accumulation or aggregation, thus, Applicant should feel free to amend the claim to use an “or” instead of an “and” between the two limitations, to remove any ambiguity with the claim).  
Regarding claim 24, the same motivation to combine Liu with Meylan and He utilized in claim 3 is equally applicable in the instant claim.


As to claim 25:
Meylan and He disclose the limitations of claim 22, and He further discloses a few of the remaining limitations of claim 25.  Furthermore, Liu, in the same field of endeavor as Meylan and He, discloses the limitations of claim 25, as follows:
25. The client device of claim 22, 
	in which received data is passed from the modem to the client software application without aggregation or accumulation (He, paragraph [0065] discloses that 
“application layer 415 may also receive interrupts from the modem component 420 when each frame is received rather than waiting for aggregation with additional frames”).
	Neither Meylan nor He disclose the remaining limitations of claim 25, as follows:
wherein: means for monitoring downlink data packets of the client software application operating on the client device to detect a trigger event further comprises means for evaluating timestamps of previously received data packets to determine whether previously received data packets arrived early or late; and
means for dynamically adjusting the low-latency mode of the modem (in which received data is passed from the modem to the client software application without aggregation or accumulation) based on the determined operating parameters comprises means for toggling between different low latency modes with different latencies based on whether the previously received data packets arrived early or late
However, Liu, in the same field of endeavor as Meylan and He, discloses the limitations of claim 25, as follows:
wherein: means for monitoring downlink data packets of the client software application operating on the client device to detect a trigger event further comprises means for evaluating timestamps of previously received data packets to determine whether previously received data packets arrived early or late (Liu, paragraph [0077] discloses that in a non-limiting example, an application specifies a delay budget that represents a time within which the application layer expects to receive or transmit packets from the lower layers in order to provide a continuous and/or uninterrupted user experience (e.g., responsive online gaming), with the configuration of the delay budget supporting an inference that comparison of timestamps of received packets with the delay budget provides an indication about whether a particular packet is early (within the delay budget) or late (arrived outside the delay budget)); and 
means for dynamically adjusting the low-latency mode of the modem (in which received data is passed from the modem to the client software application without aggregation or accumulation) based on the determined operating parameters comprises means for toggling between different low latency modes with different latencies based on whether the previously received data packets arrived early or late (Liu, paragraph [0077] and paragraph [00101] together disclose that in some scenarios, an application imposes a delay budget on received or sent packets, and that for low-latency operation, missing PDUs are considered to be stale and not useful for real-time applications, and thus, the modem toggles between refraining from delivering retransmitted PDUs, or proceeding to deliver retransmitted PDUs to the higher layers, depending on the determination (and configuration) of whether low latency mode is enabled, or not).  
Regarding claim 25, the same motivation to combine Liu with Meylan and He utilized in claim 3 is equally applicable in the instant claim.


As to claim 26:
	Meylan and He disclose the limitations of claim 22. Meylan further discloses a few of the remaining limitations of claim 26, as follows:
26. The client device of claim 22, 
wherein: means for monitoring downlink data packets of the client software application operating on the client device to detect a trigger event comprises 
means for monitoring downlink data packets to determine whether a condition of the client software application is static (Meylan, paragraph [0079] that in a non-limiting example, an application configures a device to operate in the first operating mode (e.g., low latency mode) based on determining that the application is scheduled for foreground processing through monitoring of application’s packets, which supports an inference that the device is configured in a second operating mode (e.g., a non-low latency mode) based on the application not being scheduled for foreground processing, with Examiner interpreting the application not being scheduled for foreground processing under broadest reasonable interpretation to mean the application being static, since it is scheduled for background tasks that are non-real time);
Meylan does not disclose the remaining limitations of claim 26, as follows: 45Attorney Docket No. 205717
means for determining operating parameters of the modem based on the detected trigger event further comprises means for setting a timer in response to determining that the condition of the client software application is static; 
means for dynamically adjusting the low-latency mode of the modem in which received data is passed from the modem to the client software application without aggregation or accumulation based on the determined operating parameters comprises: 
means for determining whether the timer has expired; 
means for aggregating or accumulating downlink data packets in the modem in response to determining that the timer has not expired; and
means for invoking a packet flush that sends downlink data packets to a next level in a protocol or processing stack of the modem without performing accumulation or aggregation operations in response to determining that the timer has expired.
However, He, in the same field of endeavor as Meylan, discloses the remaining limitations of claim 26, as follows:
means for dynamically adjusting the low-latency mode of the modem in which received data is passed from the modem to the client software application without aggregation or accumulation (He, paragraph [0065] discloses that “application layer 415 may also receive interrupts from the modem component 420 when each frame is received rather than waiting for aggregation with additional frames”) based on the determined operating parameters comprises: 
Furthermore, Liu, in the same field of endeavor as Meylan and He, discloses the limitations of claim 26, as follows:
means for determining operating parameters of the modem based on the detected trigger event further comprises means for setting a timer in response to determining that the condition of the client software application is static (Liu, paragraph [0092] and [0093] disclose that in a non-limiting example, a layer in a device configured for the low-Iatency mode is the RLC layer, with the RLC layer associated with an RLC poll retransmission timer that when running determines that the device is allowed to request the status of retransmitted packets (alternatively, when the timer is not running, then the device effectively drops missed packets that are considered stale for real-time applications, hence, the timer not running corresponds to low-latency mode of operation)); and
means for determining whether the timer has expired (Liu, paragraph [0092] and [0093] discloses the status of whether the RLC poll retransmission timer has expired, and different actions based on whether the timer is running or not);
means for aggregating or accumulating downlink data packets in the modem in response to determining that the timer has not expired (Liu, paragraph [0093] supports an inference that when the RLC poll retransmission timer is running, the device operates in a non-low-latency mode, and Liu, paragraph [00101] discloses that in a non-limiting example, based on a device not being configured to operate in low latency mode, the device refrains from delivering received PDUs to the higher layers in real-time (i.e., leading to an inference that in those scenarios, the client device supports accumulation or aggregation operations on received data packets); and37Attorney Docket No. 205717 
means for invoking a packet flush that sends downlink data packets to a next level in a protocol or processing stack of the modem without performing accumulation or aggregation operations in response to determining that the timer has expired (Liu, paragraph [0093] supports an inference that when the RLC poll retransmission timer is not running, the device operates in a low-latency mode, and Liu, paragraph [00101] discloses that in a non-limiting example, based on a device being configured to operate in low latency mode, the device delivers received PDUs to the higher layers in real-time without waiting for missed PDUs, thus skipping accumulation or aggregation operations when the timer is running).  
Regarding claim 26, the same motivation to combine Liu with Meylan and He utilized in claim 3 is equally applicable in the instant claim.

As to claim 28:
	Meylan and He disclose the limitations of claim 22.  Meylan further discloses a few limitations of claim 28, as follows:
28. The client device of claim 22, 
whether means for determining the operating parameters of the modem based on the detected trigger event comprises 
means for determining the operating parameters based on tradeoffs between meeting 46Attorney Docket No. 205717 immediate latency needs of the client software application (Meylan, paragraph [0005] discloses that depending on configuration of a modem based on application trigger, in some instances, the device and modem are enabled to operate in a low latency mode to improve the quality or functionality of an application operating on the device, in which reducing latency is prioritized over providing other efficiencies to improve the quality or functionality of the application operating on the device).
Meylan does not disclose the remaining limitations of claim 7, as follows:
reducing power consumption on the client device.
However, Liu, in the same field of endeavor as Meylan, discloses the remaining limitations of claim 7, as follows:
reducing power consumption on the client device (Liu, paragraph [00101] discloses that in a non-limiting example, based on a device not being configured to operate in low latency mode, the device refrains from delivering received PDUs to the higher layers in real-time (i.e., leading to an inference that in those scenarios, the client device supports accumulation or aggregation operations on downlink data packets to reduce power consumption on the client device)).  
Regarding claim 28, the same motivation to combine Liu with Meylan and He utilized in claim 3 is equally applicable in the instant claim.

Claims 6, 13, 20, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. WO 2018/188481 A1 (hereinafter, "Meylan") in view of Pub. No. WO 2019/006582 A1 (hereinafter, "Liu") in further view of Pub. No. US 2017/0302597 A1 (hereinafter, "Viega").

As to claim 6:
	Meylan and He disclose the limitations of claim 1. Neither Meylan nor He directly disclose the limitations of claim 6.  However, Viega, in the same field of endeavor as Meylan and He, discloses the limitations of claim 6, as follows:
6. The method of claim 1, 
wherein monitoring downlink data packets of the client software application operating on the client device to detect a trigger event comprises monitoring downlink data packets to: detect a transport layer time out trigger event; detect whether all fragments corresponding to a slice arrived within a data burst; detect whether downlink data packets arrive earlier than expected; detect whether downlink data packets arrive later than expected; detect a download service outage event; or detect a controller event (Viega, paragraph [0040] discloses that in a non-limiting example, a controller dynamically selects various modes of low latency operations using a feedback mechanism and/or its own packet inspection (e.g., packet type inspection, packet payload inspection, etc.), thereby disclosing a controller event to detect a desired trigger event).  
Viega is combinable with the combination of Meylan and He because all three belong to the same field of endeavor of managing latency in network devices for improving user experience. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Liu and Meylan to include the detection of controller events as triggers to manage latency as disclosed by Varghese in order to make use of known techniques to improve similar methods, or products in the same way in a related field of endeavor (e.g., using detection of controller events as a novel method as disclosed by Viega to improve the triggering of events by an application to dynamically change low latency mode as disclosed by Liu and Meylan in a similar way).

As to claim 13:
	Meylan and He disclose the limitations of claim 8. Neither Meylan nor He directly disclose the limitations of claim 13.  However, Viega, in the same field of endeavor as Meylan and He, discloses the limitations of claim 13, as follows:
13. The client device of claim 8, wherein the processor is further configured to monitor downlink data packets of the client software application operating on the client device to detect a trigger event by monitoring downlink data packets to: detect a transport layer time out trigger event; detect whether all fragments corresponding to a slice arrived within a data burst; detect whether downlink data packets arrive earlier than expected; 40Attorney Docket No. 205717 detect whether downlink data packets arrive later than expected; detect a download service outage event; or detect a controller event (Viega, paragraph [0040] discloses that in a non-limiting example, a controller dynamically selects various modes of low latency operations using a feedback mechanism and/or its own packet inspection (e.g., packet type inspection, packet payload inspection, etc.), thereby disclosing a controller event to detect a desired trigger event).  
Regarding claim 13, the same motivation to combine Viega with Meylan and He utilized in claim 6 is equally applicable in the instant claim.

As to claim 20:
	Meylan and He disclose the limitations of claim 15. Neither Meylan nor He directly disclose the limitations of claim 20.  However, Viega, in the same field of endeavor as Meylan and He, discloses the limitations of claim 20, as follows:
20. The non-transitory computer readable storage medium of claim 15, wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that monitoring downlink data packets of the client software application operating on the client device to detect a trigger event comprises monitoring downlink data packets to: detect a transport layer time out trigger event; detect whether all fragments corresponding to a slice arrived within a data burst; detect whether downlink data packets arrive earlier than expected; 43Attorney Docket No. 205717 detect whether downlink data packets arrive later than expected; detect a download service outage event; or detect a controller event (Viega, paragraph [0040] discloses that in a non-limiting example, a controller dynamically selects various modes of low latency operations using a feedback mechanism and/or its own packet inspection (e.g., packet type inspection, packet payload inspection, etc.), thereby disclosing a controller event to detect a desired trigger event).  
Regarding claim 20, the same motivation to combine Viega with Meylan and He utilized in claim 6 is equally applicable in the instant claim.

As to claim 27:
	Meylan and He disclose the limitations of claim 22. Neither Meylan nor Liu directly disclose the limitations of claim 27.  However, Viega, in the same field of endeavor as Meylan and He, discloses the limitations of claim 27, as follows:
27. The client device of claim 22, wherein means for monitoring downlink data packets of the client software application operating on the client device to detect a trigger event comprises means for monitoring downlink data packets to: detect a transport layer time out trigger event; detect whether all fragments corresponding to a slice arrived within a data burst; detect whether downlink data packets arrive earlier than expected; detect whether downlink data packets arrive later than expected; detect a download service outage event; or detect a controller event (Viega, paragraph [0040] discloses that in a non-limiting example, a controller dynamically selects various modes of low latency operations using a feedback mechanism and/or its own packet inspection (e.g., packet type inspection, packet payload inspection, etc.), thereby disclosing a controller event to detect a desired trigger event).    
Regarding claim 27, the same motivation to combine Viega with Meylan and He utilized in claim 6 is equally applicable in the instant claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose email id is biswajit.ghose1@uspto.gov and telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412